EXHIBIT 10 (r)


THE BLACK & DECKER
EXECUTIVE SALARY CONTINUANCE PLAN

        The purpose of The Black & Decker Executive Salary Continuance Plan is
to assist covered executives who are separated from employment by the Black &
Decker Companies to cushion the financial effects of the transition period
following separation.

SECTION I. DEFINITIONS.

        The following terms shall have the meanings set forth below:

    1.1.        “Black & Decker” means The Black & Decker Corporation, a
Maryland corporation, and its successors. “Black & Decker Companies” means Black
& Decker and all of its subsidiaries and affiliates. “Black & Decker Company”
means Black & Decker or any of its subsidiaries and affiliates.

    1.2.        “Cause” means: (a) an Employee’s willful and repeated failure to
substantially perform his or her duties after written notice to the Employee
specifying such failure, or (b) fraud, misappropriation or intentional material
damage to the property or business of a Black & Decker Company, or (c)
commission of a felony.

    1.3.        “Continuance Period” means the period determined by the Chief
Executive Officer and stated in the participation agreement.

    1.4.        “Effective Date” means May 1, 1995.

    1.5.        “Employee” means an employee of a Black & Decker Company whose
participation in the Plan has been authorized by the Chief Executive Officer of
Black & Decker and who has executed a participation agreement containing such
terms, conditions, and limitations as may be prescribed by the Chief Executive
Officer of Black & Decker from time to time.

    1.6.        “ERISA” means the Employee Retirement Security Act of 1974, as
it may be amended from time to time.

    1.7.        “Manager of the Plan” means the Senior Vice President-Human
Resources and Corporate Initiatives of Black & Decker.

    1.8.        “Plan” means The Black & Decker Executive Salary Continuance
Plan, as set forth herein, as it may be amended from time to time.

    1.9.        “Plan Administrator” means The Black & Decker Corporation
Pension Management Committee.

    1.10.        “Salary Continuance” means payments made to an Employee
pursuant to Section 2.1 below.

    1.11        “Severance” means the termination after the Effective Date of an
Employee’s employment with the Black & Decker Companies by a Black & Decker
Company for any reason other than for Cause. An Employee shall not be considered
to have incurred a Severance if his employment is discontinued by reason of: (a)
termination by the Employee



--------------------------------------------------------------------------------



for any reason, including but not limited to any change in job or job duties,
compensation, benefits (including participation in the Plan) or workplace for
any reason, (b) the Employee’s death, (c) a physical or mental condition that
causes the Employee to be unable substantially to perform his duties, including
without limitation, any condition that entitles the Employee to benefits under
any sick pay or disability income policy or program of a Black & Decker Company,
(d) the Employee’s mandatory retirement as permitted by applicable law, or (e)
termination by the Employee before the Severance Date scheduled by the Black &
Decker Company that employs the Employee.

    1.12.        “Severance Date” means the effective date of an Employee’s
Severance from employment with all Black & Decker Companies.

SECTION 2. BENEFITS.

    2.1.        Each Employee who incurs a Severance shall be entitled to
continue to receive his monthly salary during the Continuance Period, or until
he obtains another position (including a position with a Black & Decker
Company), or until his death, whichever comes first; provided, however, that
monthly salary payments shall be accumulated and paid to the Employee in a
single-sum payment (with interest at an annualized rate of 4.5%) on the date
that is six months and one day following the Employee’s “separation from
service” as defined at Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and regulations issued thereunder. If the Employee obtains
another position during the Continuance Period, the amount of monthly salary
paid to the Employee shall be reduced by the amount of gross compensation paid
or payable to the Employee or credited to his account or for his benefit in
connection with the other position.

    2.2.        No Employee shall be eligible to receive Salary Continuance or
any other benefits under the Plan unless he first executes a valid and legally
binding release in writing, in a form and manner prescribed by the Manager of
the Plan, releasing the Black & Decker Companies and their employees, officers
and directors from claims and liabilities of any kind relating to the Employee’s
employment.

    2.3.        If a Black & Decker Company is or should become obligated by law
or by contract to pay an Employee severance pay, vacation pay, salary
continuance, notice pay, a termination indemnity, or the like, or if a Black &
Decker Company is or should become obligated by law or by contract to provide
advance notice of separation (“Notice”) to an Employee, then any Salary
Continuance otherwise payable under the Plan to the Employee shall be reduced by
the amount of any such severance pay, salary continuance, notice pay,
termination indemnity, vacation pay, or the like, and by the amount of any
compensation received with respect to any Notice period (including any Notice
period that may be required under the Worker Adjustment and Retraining
Notification Act) during which the Employee is not required to work. If an
Employee applies for and receives unemployment compensation payments for any
period of time for which Salary Continuance payments are made, any Salary
Continuance payments remaining to be made shall be reduced by the amount of the
unemployment compensation payments.

    2.4.        Each Employee who incurs a Severance shall also be entitled to
continue to receive the employee benefits described below during the Continuance
Period, or until he obtains another position (including a position with a Black
& Decker Company), or until his death, whichever comes first; provided the
Employee continues to pay the required employee contribution for the coverage.
Provided the Employee was eligible for and received these

2

--------------------------------------------------------------------------------



employee benefits before the Severance Date, and provided that the Black &
Decker Company which employed the Employee continues to provide such benefits to
similarly situated employees, and subject to such amendments and changes in such
benefit plans, programs, practices and policies as may be made from time to
time, the benefits that will be continued are: medical, dental, basic life
insurance, executive life insurance, tax preparation expense reimbursement,
automobile allowance, executive physical examination and country club
memberships. If the Employee obtains another position prior to the first
anniversary of the Severance Date, and if the position does not offer each of
these benefits, then the benefits that are not offered by the other position
will be continued during the Continuance Period, or until the benefits are
offered by the other position, or until the Employee’s death, whichever occurs
first, strictly on a benefit-by-benefit basis. A benefit will not be continued
after the Employee obtains another position if that benefit is available in the
other position, even if the benefit offered by the other position is inferior to
the benefit offered before the Severance Date, or requires larger employee
contributions for the coverage.

    2.5.        All other benefits, including vacation pay and short term and
long term disability, shall be discontinued on the Severance Date. The
Employee’s employment shall be deemed to have terminated on his or her Severance
Date for purposes of any pension, profit-sharing, deferred compensation, stock
option, stock bonus or stock purchase plan, whether tax-favored or otherwise,
that is sponsored or administered by a Black & Decker Company and in which the
Employee participated prior to the Severance Date.

SECTION 3. CLAIMS, OPERATION AND INTERPRETATION.

    3.1.        The Plan shall be interpreted, administered, and operated by the
Manager of the Plan and the Plan Administrator, each of whom shall have complete
authority, in his or their sole discretion, to interpret the Plan, to prescribe,
amend, interpret and rescind rules and regulations relating to the Plan, and to
make all of the determinations necessary or advisable for the administration of
the Plan. It is intended that the Plan comply with Section 409A of the Code and
the regulations and guidance issued thereunder, and it shall be interpreted
accordingly.

    3.2.        All questions of any character whatsoever arising in connection
with the interpretation of the Plan or its administration or operation shall be
submitted to and settled and determined by the Manager of the Plan or the Plan
Administrator in an equitable and fair manner in accordance with the procedure
for claims and appeals described in Section 3.4. Subject to the provisions of
Section 7.4, any such settlement and determination shall be final and
conclusive, and shall bind and may be relied upon by the Black & Decker
Companies, each of the Employees, and all other parties in interest.

    3.3.        The Plan Administrator and the Manager of the Plan may delegate
any of their duties hereunder to such person or persons as they may designate
from time to time.

    3.4.        An Employee shall file a written claim with the Manager of the
Plan in order to receive Salary Continuance or any other benefits under the
Plan. The Manager of the Plan shall, within 60 days after receipt of the written
claim, send a written notification to the Employee as to its disposition. In the
event the claim is wholly or partially denied, the written notification shall
(a) state the specific reason or reasons for the denial, (b) make specific
reference to pertinent Plan provisions on which the denial is based, (c) provide
a description of any additional material or information necessary for the
Employee to perfect the claim and an explanation of why such material or
information is necessary, and (d) set forth the

3

--------------------------------------------------------------------------------



procedure by which the Employee may appeal the denial of his claim. In the event
an Employee wishes to appeal the denial of his claim, he may request a review of
the denial by making application in writing to the Plan Administrator within 60
days after receipt of the denial. The Employee (or his duly authorized legal
representative) may, upon written request to the Plan Administrator, review any
documents pertinent to his claim, and submit in writing issues and comments in
support of his position. Within 60 days after receipt of a written appeal
(unless the Plan Administrator determines that special circumstances, such as
the need to hold a hearing, require an extension of time, but in no event more
than 120 days after such receipt) the Plan Administrator shall notify the
Employee of the final decision. The final decision shall be in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based. In the event the Employee wishes to
appeal from the Plan Administrator’s decision, the Employee may submit the claim
to final and binding arbitration, in accordance with Section 7.4, by giving
written notice to the Plan Administrator within 60 days after receipt of the
Plan Administrator’s decision. No arbitration for benefits under the Plan may be
commenced unless and until the Employee has submitted a written claim for
benefits, has been notified that the claim has been denied, has filed a written
request for review of the denied claim, and has been notified in writing that
the denial of the claim has been affirmed, all in accordance with the claims
procedure described above.

SECTION 4. PLAN MODIFICATION OR TERMINATION.

    4.1.        The Plan may be modified or amended at any time by the Plan
Administrator, with or without notice. Without limiting the foregoing, the Plan
may be modified or amended to increase, decrease or eliminate Salary Continuance
and benefits payable to any Employee who incurs a Severance after such
modification or amendment.

    4.2.        It is the intention of Black & Decker to continue the Plan and
to pay Salary Continuance to all Employees who have incurred a Severance.
However, Black & Decker, by action of the Board of Directors, may for any reason
terminate the Plan, or the Chief Executive Officer of Black & Decker may
withhold its application as to some or all Employees, at any time or from time
to time, in each case with or without notice.

    4.3.        Any modification, amendment, termination, withholding, extension
or other action shall only apply to Employees who incur a Severance after such
action. No such action shall reduce or eliminate the Salary Continuance of any
Employee whose Severance Date occurs on or before such action is taken.
Notwithstanding the foregoing, the Plan may be amended at any time, including
retroactively, to conform the Plan to the provisions of Section 409A of the Code
and the regulations and guidance thereunder. No such amendment shall be
considered prejudicial to any interest of any Employee hereunder.

SECTION 5. GOVERNMENT LAWS AND REGULATIONS.

    5.1.        The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” in Section 3(2) of ERISA, and
is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, Section
2510.3-2(b), and shall be interpreted accordingly.

4

--------------------------------------------------------------------------------



    5.2.        The Plan and the rights of Employees to Salary Continuance and
benefits under the Plan shall be subject to all applicable governmental laws and
regulations. Notwithstanding any other provision of the Plan to the contrary,
the Manager of the Plan and the Plan Administrator may in his or their
discretion make such changes in the Plan as may be required to conform the Plan
to all applicable governmental laws and regulations.

SECTION 6. EMPLOYEE CONDUCT.

    6.1.        Notwithstanding anything to the contrary, all of an Employee’s
rights to Salary Continuance and to benefits under the Plan will be forfeited if
the Employee discloses confidential information of a Black & Decker Company or
if the Employee, without the written consent of the Manager of the Plan, enters
into competition with a Black & Decker Company.

    6.2.        For purposes of this Section 6, the Employee shall be deemed to
be in competition with a Black & Decker Company if the Employee, directly or
indirectly, solicits as a customer any company that is or was a customer of a
Black & Decker Company during the Employee’s employment, or that is or was a
potential customer of a Black & Decker Company with which a Black & Decker
Company has made or will make business contacts during the Employee’s
employment; provided, however, that solicitation of a company as a customer of
any business that is not in direct or indirect competition with any of the types
of business conducted by a Black & Decker Company within any of the same
territories as the Black & Decker Company shall not be prohibited hereby. In
addition, an Employee shall be deemed to be in competition with a Black & Decker
Company if the Employee directly or indirectly becomes an owner, officer,
director, operator, sole proprietor, partner, joint venturer, contractor or
consultant, or participates in or is connected with the ownership, operation,
management or control of any company in direct or indirect competition with any
of the types of businesses conducted by a Black & Decker Company within any of
the same territories as a Black & Decker Company; provided, however, that the
ownership for investment of less than 5% of the outstanding stock of any of the
classes of stock issued by a publicly-held company shall not be prohibited
hereby.

    6.3.        For the purposes of this Section 6, the Employee shall be deemed
to have disclosed “confidential information” if the Employee fails to preserve
as confidential and uses, communicates, or discloses to any person, to the
actual or potential detriment of a Black & Decker Company, orally, in writing or
by publication, any information, regardless of when, where or how acquired,
relating to or concerning the affairs of a Black & Decker Company; provided,
however, that the foregoing obligations shall not apply to information that is
or becomes public through no fault of the Employee.

    6.4.        The Manager of the Plan and the Plan Administrator shall have
the absolute right to determine in his or their sole discretion (a) whether or
not an Employee’s employment was terminated for Cause, and (b) whether or not an
Employee has entered into competition with a Black & Decker Company or has
disclosed confidential information so as to cause a forfeiture of the Employee’s
rights and benefits hereunder.

SECTION 7. GENERAL PROVISIONS.

    7.1.        Nothing in the Plan shall be deemed to give any Employee the
right to be retained in the employ of any Black & Decker Company or to interfere
with the right of any Black & Decker Company to discharge an Employee at any
time and for any lawful reason,

5

--------------------------------------------------------------------------------



with or without notice or cause. In addition, nothing in the Plan shall restrict
an Employee’s right to terminate his employment at any time.

    7.2.        Except as otherwise provided herein or by law, no right or
interest of an Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge, or any
other manner; no attempted assignment or transfer thereof shall be effective;
and no right or interest of an Employee under the Plan shall be liable for, or
subject to, any obligation or liability of an Employee. When a payment is due
under the Plan to an Employee and the Employee is unable to care for his
affairs, payment may be made directly to his legal guardian or personal
representative.

    7.3.        Black & Decker may, at any time and from time to time, without
any Employee’s consent, assign its interest in the Plan with respect to one or
more Employees to a Black & Decker Company, which shall assume all of Black &
Decker’s obligations hereunder with respect to such Employees and, upon such
assignment, the assignee shall be substituted for Black & Decker for all
purposes under the Plan with respect to such Employees. Any such assignment and
assumption shall constitute a novation and the assignee(s) shall be substituted
automatically for Black & Decker with respect to such Employees. Any such
assignee shall have the same rights as the assignor to further assign the Plan.

    7.4.        Any dispute or controversy arising out of or relating to the
Plan (or to payor benefits that may be provided under the Plan), as well as any
dispute or controversy arising out of or relating to the termination of an
Employee’s employment, including any claims based on federal, state or local
laws (including employment discrimination or wrongful dismissal laws), shall be
settled exclusively by final and binding arbitration, conducted in Towson,
Maryland before a neutral arbitrator with expertise in employment law, including
ERISA, in accordance with the Voluntary Labor Arbitration Rules of the American
Arbitration Association. In reaching a decision, the arbitrator shall interpret,
apply and be bound by the Plan and by applicable law. The arbitrator shall apply
the same standard of review in disputes relating to the Plan or to Plan benefits
as a court of competent jurisdiction would apply under ERISA. The arbitrator
shall have no authority to add to, detract from, or modify the Plan or any law
in any respect. The arbitrator may grant any remedy or relief that may be
necessary to make the injured party whole, provided that in no event may the
arbitrator grant any remedy or relief that a court of competent jurisdiction
could not grant, nor any relief greater than that sought by the injured party.
Judgment may be entered on the arbitrator’s award in any court of competent
jurisdiction.

    7.5.        The Plan is unfunded. Except as provided in Section 7.3, the
liability for Salary Continuance and other benefits under the Plan are solely
the responsibility of Black & Decker. Salary Continuance shall be payable from
Black & Decker’s general assets, and no other company shall have any
responsibility or liability under the Plan. However, Black & Decker’s
liabilities under the Plan shall be discharged to the extent of any payment or
benefit received by the Employee from any other company made for that purpose
and on Black & Decker’s behalf or for its benefit.

    7.6.        If any provision of the Plan shall be held void or
unenforceable, the remainder of the Plan shall remain in full force and effect,
and the Plan shall be construed as if such void or unenforceable provision were
omitted; provided that in interpreting this Plan the arbitrator shall replace
such void or unenforceable provision with an effective and legally

6

--------------------------------------------------------------------------------



permissible provision, the effect of which shall be identical to, or as close as
reasonably possible to, the effect of the original provision.

    7.7.        As used in this Plan, any reference to the masculine, feminine,
or neuter gender shall include all genders, the plural shall include the
singular, and the singular shall include the plural.

        ADOPTED BY THE BOARD OF DIRECTORS OF THE BLACK & DECKER CORPORATION,
APRIL 25, 2005, AND AMENDED EFFECTIVE JANUARY 1, 2005.

/s/ BARBARA B. LUCAS

      Barbara B. Lucas, Secretary

7

--------------------------------------------------------------------------------



THE BLACK & DECKER
EXECUTIVE SALARY CONTINUANCE PLAN

PARTICIPATION AGREEMENT

        I understand that this Agreement supersedes all agreements, plans or
policies relating to the provision of salary continuance or severance pay and
benefits (e.g., health, life insurance, etc.), other than providing severance
payor benefits upon or following a change in control of The Black & Decker
Corporation. I agree not to make any claim for salary continuance or severance
payor benefits other than a claim for salary continuance and benefits under The
Black & Decker Executive Salary Continuance Plan (the “Plan”).

        I understand that by agreeing to participate in the Plan, I am agreeing
to submit to final and binding arbitration all disputes regarding the Plan as
well as any disputes arising out of or relating to any termination of my
employment.

        I have carefully read and fully understand all the provisions of this
Agreement which together with the Plan set forth the entire agreement between me
and the Company. I have not relied upon any statement or representation, written
or oral, not set forth in this document or in the Plan. By signing this
Agreement, I confirm that I have obtained whatever legal or other advice I felt
necessary.

       Signed at ____________________, this _____ day of ___________________,
200__.     _______________________
Employee                              

8

--------------------------------------------------------------------------------

